UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7643


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYAN LAMONT GRIMES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:13-cr-00081-RBS-LRL-1)


Submitted: May 31, 2017                                           Decided: June 6, 2017


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Lamont Grimes, Appellant Pro Se. Stephen Westley Haynie, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryan Lamont Grimes appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Sentencing Guidelines

Amendment 782, denying his motion for reconsideration, and denying another post-

judgment motion. We affirm.

       While a district court lacks authority to reconsider a ruling on a § 3582(c)(2)

motion, “this prohibition [is] non-jurisdictional, and thus waived when the government

fail[s] to assert it below.” United States v. May, 855 F.3d 271, 274 (4th Cir. 2017). Here,

“[b]ecause the government failed to raise this non-jurisdictional limitation below, it is

waived on appeal.” Id. at 275. We therefore analyze Grimes’ § 3582(c)(2) motion and

motion for reconsideration together.

       We review for abuse of discretion a district court’s decision whether to reduce a

sentence under § 3582(c)(2) and review de novo a district court’s conclusion on the scope

of its legal authority under that provision. United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016). Our review of the record leads us to conclude that the district court did

not abuse its discretion in denying Grimes’ § 3582(c)(2) motion or motion for

reconsideration based on the 18 U.S.C. § 3553(a) (2012) factors, and the fact that

Grimes’ current sentence falls within the Guidelines range as amended by Amendment

782. Further, we find no reversible error in the district court’s denial of Grimes’ post-

judgment motion.




                                            2
      Accordingly, we affirm the district court’s orders.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3